FILED
                            NOT FOR PUBLICATION                             JAN 27 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-30180

               Plaintiff - Appellee,             D.C. No. 2:11-cr-00128-EJL

  v.
                                                 MEMORANDUM*
TWYLA DAWN BASIL,

               Defendant - Appellant.


                    Appeal from the United States District Court
                              for the District of Idaho
                     Edward J. Lodge, District Judge, Presiding

                            Submitted January 21, 2014**

Before:        CANBY, SILVERMAN, and PAEZ, Circuit Judges.

       Twyla Dawn Basil appeals from the district court’s judgment and challenges

the 11-month sentence imposed upon revocation of supervised release. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Basil contends that the district court procedurally erred by failing to

adequately explain the sentence and by failing to respond to her mitigating

arguments. We review for plain error, see United States v. Valencia-Barragan,

608 F.3d 1103, 1108 (9th Cir. 2010), and find none. The record reflects that the

court heard the parties’ arguments and agreed with the government that the 11-

month sentence was necessary to protect the public. Basil has not shown a

reasonable probability that she would have received a different sentence had the

district court provided a more thorough explanation or directly responded to her

sentencing arguments. See United States v. Dallman, 533 F.3d 755, 762 (9th Cir.

2008).

      Basil also contends that her sentence is substantively unreasonable because

the district court gave too much weight to the need to protect the public and did not

account for her mitigating circumstances. The district court did not abuse its

discretion in imposing Basil’s sentence. See Gall v. United States, 552 U.S. 38, 51

(2007). The sentence is substantively reasonable in light of the 18 U.S.C.

§ 3583(e) sentencing factors and the totality of the circumstances, including Basil’s

repeated probation and supervised release violations, and the need to protect the

public. See id.; United States v. Gutierrez-Sanchez, 587 F.3d 904, 908 (9th Cir.




                                          2                                      13-30180
2009) (“The weight to be given the various factors in a particular case is for the

discretion of the district court.”).

       AFFIRMED.




                                          3                                    13-30180